MEMORANDUM OPINION
No. 04-06-00621-CV
IN RE Rudy RIOS
Original Mandamus Proceeding (1)



PER CURIAM


Sitting: Sarah B. Duncan , Justice
  Karen Angelini , Justice
  Phylis J. Speedlin , Justice


Delivered and Filed: September 27, 2006


PETITION FOR WRIT OF MANDAMUS OR WRIT OF PROHIBITION DENIED


 The court has considered relator's petition for a writ of mandamus or a writ of prohibition and his motion for emergency
relief and is of the opinion that relief should be denied. See Tex. R. App. P. 52.8(a). Accordingly, relator's petition and
motion are denied.
       PER CURIAM
1. This proceeding arises out of Cause No. 297305, styled Gilbert Campos v. Rudy Rios, filed in the County Court at Law
No. 10, Bexar County, Texas.